Opinion by
Rice, P. J.,
This case differs from Commonwealth v. Barbono, ante, p. 637, in that the charge, of which the defendant was found guilty, was that he “did have in his possession, and did use for his own use and benefit, a number of registered beer bottles and beer boxes, that had been duly registered according to law, and which the said Vincenzo Archino is illegally retaining contrary to” the act of 1911. Even if it be conceded that the words of the body of the act must be construed as making this a penal offense, it was beyond the scope of the title of the act, and for the reasons suggested in Commonwealth v. Barbono, the act would be, to that extent, in conflict with sec. 3, art. 3, of the constitution.
The judgment is affirmed.